Filed 11/9/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 200







Dustin Lawrence Richholt, 		Plaintiff and Appellee



v.



Brittney Lynn Hrdlicka, 		Defendant and Appellant







No. 20160087







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Matthew J. Arthurs, 220 N. Fourth St., Bismarck, ND 58501, for plaintiff and appellee.



Erica L. Chisholm, 605 Dakota Ave., Ste. 3, P.O. Box 1116, Wahpeton, ND 58074-1116, for defendant and appellant.

Richholt v. Hrdlicka

No. 20160087



Per Curiam.

[¶1]	
Brittney Hrdlicka appeals a district court judgment granting primary residential responsibility of the parties’ minor child to Dustin Richholt.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court did not err in awarding primary residential responsibility to Richholt.

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner